Citation Nr: 0929180	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served in the New York Army National Guard from 
October 3, 1998, to June 15, 2008.  He served on active duty 
special work (ADSW) with the United States Army National 
Guard from February 12 to August 31, 2004.  The RO in the 
Statement of the Case characterized service as "active duty 
status."

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  At that 
time, additional evidence and commentary was submitted along 
with a waiver of consideration by the agency of original 
jurisdiction.  This evidence has been associated with the 
claims folder.

The issue of entitlement to service connection for cervical 
spine disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Scoliosis with degenerative disc disease and 
intervertebral disc bulge is attributable to ADSW.

2.  The appellant lacks basic eligibility for compensation 
under Title 38 of the united States Code (U.S.C.) (Veterans' 
Benefits) for injury or disease incurred during his 
participation in Operation New York City (Support to Civilian 
Authorities in World Trade Center Attack of September 11, 
2001) as a state National Guardsman activated by the governor 
of New York under Title 32, U.S.C.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by during the appellant's period of ADSW from 
February 12 to August 31, 2008.  38 U.S.C.A. §§ 1110, 101(24) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  There is no basic eligibility for compensation under 
U.S.C. Title 38 for injury or disease incurred during or as a 
result of the appellant's participation in Operation New York 
City for disaster relief operations as a state National 
Guardsman activated by the governor under Title 32 U.S.C.  
38 U.S.C.A. §§ 101(2), 101(24), 38 C.F.R. § 3.1, 3.6 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant of the disability rating and effective date 
elements of his claim.  See Dingess/Hartman, supra

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and 
private treatment records have been associated with the 
claims folder.  VA afforded the appellant an opportunity to 
appear for a hearing.  The appellant testified before the 
undersigned at a videoconference hearing in April 2009.  A 
copy of the transcript is associated with the record.  
Additionally, VA afforded the appellant examinations of the 
spine and respiratory systems in April 2007.  The Board notes 
that the recent VA examinations are adequate as they reflects 
a pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

As an initial matter, the Board notes that the appellant did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307(a) (3), 3.309(a).
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  38 U.S.C.A. § 1111.  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) ("an individual who has served only on active 
duty for training must establish a service- connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Back Disability

The appellant seeks service connection for lumbar spine 
disability.  The appellant testified that he developed back 
pain from lifting and carrying heavy loads of medical charts.  
He noted that he was required to take at least a hundred 
charts at a time and put them on an airplane.  He reported 
that he had complained.

A consultation report dated May 1991 received from the 
National Guard reflects that the appellant was examined at 
that time as a recruit for the Army Reserve officer program.  
It was noted that he was employed as a nurse at a psychiatric 
center performing functions of "a nurse and restraining 
patients and doing heavy lifting."  He presented for an 
evaluation of scoliosis.  Report of medical history prepared 
by the appellant shows that he indicated scoliosis diagnosed 
as a child and untreated, but with "occasional low back 
pain.  The impression was "idiopathic thoracolumbar 
scoliosis" with "no present disability and no increased 
risk of future disability."

National Guard medical records reflect that, in November 
1995, the appellant reported low back strain and he was given 
a temporary medical profile.  On Report of Medical History 
dated June 2003, the appellant reported affirmatively a 
history of "recurrent back pain or any back injury."  The 
examiner commented that the appellant had chronic non-
limiting low back pain and that he occasionally takes Motrin.  
Clinical evaluation of the spine was described as normal.  A 
physical profile was given for cervical and thoracolumbar 
degeneration in November 2004.  Medical evaluation for 
retention in February 2005 recommended retirement due to 
neck, back, and respiratory problems.  With respect to the 
back, it was noted that lumbar scoliosis "has progressed to 
severe pain and numbness."

In support of his claim, the appellant submitted private 
treatment records dated July 2004 to April 2005.  These 
records show a history of lumbar scoliosis and low back pain 
with intermittent paresthesia of the lower extremities.  A 
medical note dated October 2005 reflects that the appellant 
was first seen in 2003 "at which time he was overwhelmed by 
low back pain" and problems with lumbar scoliosis.

Report of VA examination dated April 2007 reflects that the 
appellant had polio as a child and developed lumbar 
scoliosis, and that he now had low back pain radiating into 
the left leg and toes.  Detailed clinical findings are 
associated with the examination report in the claims folder.  
Scoliosis of the lumbar spine with radiculopathy was 
diagnosed.  The examiner opined that that this condition was 
less likely as not aggravated by active duty in view of the 
appellant's long history of scoliosis and report of long-term 
back pain, coupled no indicia of aggravation having reviewed 
National Guard treatment records and private medical records.

Additional evidence submitted by the appellant includes an 
MRI report dated December 2008 showing severe levo convex 
curvature of the lumbar spine, unchanged since June 2005, and 
multi-level degenerative disc disease and intervertebral disc 
bulges, unchanged since June 2005.

In weighing the evidence of record, the Board concludes that 
the evidence warrants service connection for scoliosis with 
degenerative disc disease and intervertebral disc bulges.  
The evidence of record shows that the appellant had no back 
disability prior to entry into service.  While childhood 
history of scoliosis was noted on recruitment consultation 
report dated May 1991, the examiner confirmed findings for 
scoliosis, but found no current back disability.  Therefore, 
the Board finds that the appellant entered service in sound 
condition.  38 U.S.C.A. § 1111.

Also, while the appellant had low back pain complaints in 
June 2003, examination at that time showed no current back 
disability.  The record reflects that the appellant went on 
ADSW in February 2004; he was discharged from ADSW in late 
August 2004.  Soon thereafter, in November 2004, the 
appellant was given a physical profile for thoracolumbar 
degeneration.  Three months later, in February 2005, he was 
medically discharged from the National Guard for disability 
that included his back.  In the medical evaluation report, 
the examiner commented that lumbar scoliosis has progress to 
severe pain and numbness."  This evidence weighs in favor of 
the appellant's claim that he developed a back disability as 
a result of service.

The Board observes that report of VA examination dated April 
2007 reflects a diagnosis for scoliosis with radiculopathy, 
which was not aggravated by service.  The examiner predicated 
his opinion on history of lumbar scoliosis since childhood 
and history of low back pain "with no evidence to suggest 
that military service exacerbated pre-existing lumbar 
condition."  The Board finds that this opinion has 
diminished probative value because the evidence shows no 
disability at entry to service and the examiner, here, 
presumes preexisting disability; scoliosis since childhood is 
not a preexisting disability, but rather this was noted as a 
non-disabling condition prior to service entry.  Also, the 
examiner ignores that the appellant is competent to report 
having had back pain or increased back pain after heavy 
lifting during his period of ADSW; the physical profile given 
soon thereafter supports the appellant's account of increased 
back symptoms.  Lastly, the report of examination does not 
address the findings for thoracolumbar degeneration shown in 
the November 2004 physical profile only three months after 
discharge from the ADSW assignment.

Accordingly, the claim is granted.

Respiratory Disability

The appellant seeks service connection for respiratory 
disorders incurred during his participation in the relief 
operations following the attacks on the World Trade Center in 
New York on September 11, 2001, as a member of the New York 
Army National Guard.

As an initial matter, the Board must address whether the 
appellant has qualifying service for VA compensation for his 
period of duty in the Army National Guard during the post-
September 11th relief operation.

The record reflects that the appellant received orders dated 
September 19, 2001, to perform military duty as part of 
Operation New York City (Support to Civilian Authorities re 
World Trade Center Attack).  The authorizing references 
included section 2024(d), Title 38 U.S.C.  The dates of 
service were from September 11, 2001, "until officially 
released from state active duty."  The Governor of New York 
thereafter extended the appellant's period of active duty as 
reflected in letters dated October 2001.  The purpose cited 
was "Support of Operation Trade Center."  The appellant 
served a total of 19 days.

The appellant was awarded the Defense of Liberty Medal.  This 
medal is awarded to members of the New York State Organized 
Militia who performed homeland defense duty in any status in 
response to orders of the Governor during the September 11, 
2001, and Ground Zero operations.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full- 
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  The United States 
Court of Appeals for Veterans Claims Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Here, the appellant's duty was "state controlled."  
Because National Guard service for disaster relief after the 
September 11th World Trade Center attacks was not 
federalized, National Guard personnel activated for 
participation in the relief operation are not eligible for 
Title 38 benefits.

The Board acknowledges that Title 32 activation of National 
Guard personnel creates entitlement to federal pay and 
benefits "as though they were in federal service.""  38 
U.S.C.A. § 502(f); see CRS: Report of Congress, Operation 
Noble Eagle, Enduring Freedom, and Iraqi Freedon:  Questions 
and Answers About U.S. Personnel, Compensation, and Force 
Structure (updated February 16, 2005), p. 3.  The benefits do 
not extend to Title 38 Veterans' Benefits.  The Board notes 
that "Title 32" status is not the same as "federal 
status."  With Title 32 status the personnel remain under 
the control of the states, whereas control is with the 
Federal government with activation of National Guard 
personnel under 10 U.S.C. § 12304.  National Guard troops are 
typically funded through their individual states, but the 
Title 32 designation permits the federal government to fully 
reimburse states for operations without taking over command 
responsibilities for National Guard personnel relief 
operations.

In view of the above discussion, the Board finds that the 
appellant does not have qualifying service for the period in 
question; as such, the Board may not reach the merits of his 
claim for entitlement to service connection for a respiratory 
disability.  Accordingly, the Board concludes that the 
appellant is not considered a "veteran" for purposes of 
entitlement to VA benefits predicated on his participation in 
the relief effort for the September 11, 2001, World Trade 
Center attacks.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the claim is denied as a matter of law, VA's duty to 
notify and assist in the development of claims does not 
attach to the claim for respiratory disability.


ORDER

Service connection for scoliosis with degenerative disc 
disease and disc bulge is granted.

Basic eligibility for VA compensation is not shown for 
National Guard service during relief operations following the 
September 11, 2001, World Trade Center attacks, and the claim 
for service connection for respiratory disability is 
therefore denied.

REMAND

Cervical Spine Disability

The appellant seeks service connection for cervical spine 
disability.  The appellant testified that he developed neck 
pain due to his military duties that included heavy lifting.

Historically, a review of the evidence reflects that no 
complaints for neck pain or reports of neck injury on 
Reserves examinations prior to November 2004.  In November 
2004, the appellant complained of neck pain.  By history, he 
had a "cervical injury" with cervical spondylosis at C4-5 
and C6-7 causing nerve root irritation and periods of 
peripheral numbness of the upper extremities.  A physical 
profile was given for cervical and thoracolumbar degeneration 
in November 2004.  Medical evaluation for retention in 
February 2005 recommended retirement due to neck, back, and 
respiratory problems.  With respect to the neck, cervical 
spondylosis was assessed and medical retirement recommended.  
It was noted that "as of recent, his condition has been 
worsening with the report of more constant neck pain and 
bilateral hand paresthesias.  The appellant reported that his 
work duties were an aggravating factor to his cervical 
complaints.

In support of his claim, the appellant submitted private 
treatment records dated July 2004 to April 2005.  These 
records show a history of long-standing and chronic problems 
with the cervical spine.  A private evaluation by a 
neurosurgeon dated July 2004 reflects that, while working in 
a psychiatric center, the appellant sustained a severe injury 
to the neck in 1987 and that the same injury was aggravated 
and made more complicated by re-injury in 1992.  It was noted 
that the appellant was kicked in the same area of the neck on 
both occasions.  It was further noted that a radiological 
report of April 1992, a few months after the injury date, 
showed some mild irritation of the C5 nerve root on the 
right.  The impression was "cervical spondylosis aggravated 
by injury of blunt trauma to the cervical spine, causally 
related to injury of 1/15/1992."  On follow-up in December 
2004, cervical spondylosis with disc narrowing was noted.  A 
medical evaluation dated July 2005 reflects that the 
appellant sustained a neck injury in 1987 when kicked in the 
neck by a martial arts expert and again in 1992 when trying 
to restrain a psychiatric patient at work.  A medical 
evaluation dated October 2005 reflects that the appellant was 
first seen by this physician in 2003 for cervical pathology 
at C4-5.  It was noted that he had stopped work as a nurse.

Report of VA examination dated April 2007 reflects that the 
appellant sustained cervical neck injuries in 1987 and 1992 
while employed as a mental health nurse with New York State.  
Also, the appellant reported that, while on ADSW from 
February to September 2004, lifting and carrying heavy 
records increased his neck pain and hand numbness.  The 
appellant stated that his condition had progressively 
worsened.  Detailed clinical findings are associated with the 
examination report in the claims folder.  Cervical 
spondylosis with bulging discs at C4-5, C5-6, and C6-7 with 
radiculopathy was diagnosed along with degenerative disc 
disease and degenerative joint disease.  The examiner opined 
that that this condition was less likely as not aggravated by 
active duty in view of the appellant's history of neck injury 
in 1987 and 1992, the absence of documented complaints during 
his ADSW, and private medical records showing significant 
progression of symptoms in 2004.

Additional evidence submitted by the appellant includes an 
MRI report dated March 2009 showing spondylitic changes of 
the cervical spine.

The Board's review of the record discloses that further 
development is necessary to obtain additional medical records 
pertinent to the cervical spine claim.  These records have 
been identified on review of the claims folder to include:  
Clifton Chiropractic, Nutrition & Wellness PLLC, R. Rayher 
D.C.; V. Pelletier, M.D.; Albany Orthopedic Associates, Dr. 
John H. Cavanaugh; and Riverton Medical Service, James W. 
Nelson, M.D.  Also, the private medical records in the claims 
folder suggests that the appellant had sought compensation 
for his work-place injuries of 1987 and 1992; he should 
provide VA copies of all medical records associated with his 
work-place injury claim including any determinations.

Accordingly, this issue is REMANDED for the following action.

1.  After securing the necessary release 
from the appellant, all treatment 
records, evaluation reports, and 
consultation reports pertaining to the 
appellant's cervical spine should be 
obtained from the following:  Clifton 
Chiropractic, Nutrition & Wellness PLLC, 
R. Rayher D.C.; V. Pelletier, M.D.; 
Albany Orthopedic Associates, Dr. John H. 
Cavanaugh; Riverton Medical Service, 
James W. Nelson, M.D.

2.  The appellant should provide VA 
copies of all medical records associated 
with his 1987 and 1992 work-place injury 
claim involving the cervical spine 
including any determinations.

3.  After the above development is 
complete, the appellant should be 
scheduled for a VA examination to 
identify all disabilities of the cervical 
spine existing prior to service in 
February 12, 2004.  The examiner should 
then ascertain whether any identified 
disability shown prior to ADSW beginning 
on February 12, 2004, was aggravated by 
his period of ADSW.  A complete rationale 
for all opinions is required.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


